Citation Nr: 0506418	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  98-11 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for groin abscess.

4.  Entitlement to service connection for to post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to 
November 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

In October 2000, the Board reopened the veteran's claims for 
bilateral leg disorder, back disability, and abscesses of the 
axilla and groin on the basis that new and material evidence 
had been submitted.  Those claims were denied on the basis 
that they were not well grounded.  The Board also denied the 
claim for PTSD on the basis that it was not well grounded.

In April 2001, the United States Court of Appeals for 
Veterans Claims (CAVC) vacated the October 2000 Board 
decision on the basis that the decision did not comply with 
the newly enacted Veterans Claims Assistance Act of 2000 
(VCAA).  The case was remanded to the Board for 
readjudication.

In September 2001, the Board remanded the case to the RO for 
further development of the issues, to include entitlement to 
service connection for an abscess of the groin, for a low 
back disorder, a bilateral leg disorder, and PTSD.

In January 2003, the Board remanded the case to the RO in 
order to accommodate the veteran's request for a travel board 
hearing.  

In June 2003, the veteran withdrew his request for a travel 
board hearing. 


FINDINGS OF FACT

1.  There is no current bilateral leg disability that is 
related to service, to include the inservice shin splints.

2.  The sacralization, left side L5-S1 is a congenital 
defect.

2.  There is no current low back disability which resulted 
from a superimposed injury or disease which occurred during 
service.

3.  A groin abscess is not currently demonstrated.

4.  The PTSD is of service origin.


CONCLUSIONS OF LAW

1.  A bilateral leg disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).

2.  An acquired low back disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).

3.  Chronic residuals of a groin abscess was not incurred in 
or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).

4.  PTSD was incurred in active service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C.A. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, a June 1998 statement of 
the case, supplemental statements of the case in May 2000, 
July 2002, and September 2004, and a VCAA letter was sent in 
November 2003.  These documents, collectively, provide notice 
of the law and governing regulations, as well as the reasons 
for the determination made regarding his claim.  By way of 
these documents, the veteran was also specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on his behalf.  The November 
2003 letter informed the veteran of what evidence VA would 
obtain.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist in 
obtaining and relevant evidence available to substantiate his 
claim.  All available records identified have been obtained 
and associated with the claims folder.  

The Board notes that the November 2003 letter was mailed to 
the appellant subsequent to the appealed rating decision in 
violation of the VCAA and the veteran was not specifically 
informed to furnish copies of any evidence in his possession 
as required by 38 C.F.R. § 3.159.  The Board, however, finds 
that in the instant case the appellant has not been 
prejudiced by this defect.  In this regard, the Board notes 
the appellant was provided notice of the division of 
responsibility in obtaining evidence pertinent to the case 
and ample opportunity to submit and/or identify such 
evidence.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

1.  Entitlement to service connection for a bilateral leg 
disability, a low back disability, and a groin abscess.

Factual Background

The veteran served on active duty from January 1985 to 
November 1986.

A May 1985 service medical records indicates that the veteran 
complained of leg strain, incurred when running or jumping.  
He denied injury.  The assessment was shin splints, left leg.

June 1985 service medical records indicate the veteran had a 
complaint of bilateral "shin splints" of one month's 
duration, which were made worse by running and marching.  An 
X-ray study revealed no significant abnormalities of the 
lower legs.  Questionable mild bilateral tibial stress 
reaction or "shin splints" was reported after a subsequent 
bone scan.  Thereafter, he was seen many times for similar 
complaints.  

The veteran was seen for complaints of low back pain of one 
week's duration in October 1985.  At the time, no history of 
direct back trauma was reported.

In December 1985, the veteran was evaluated for a cyst over 
the right suprapubic region; the impression was sebaceous 
cyst of the right suprapubic area.  

In March 1986, he was seen for right groin area pain 
radiating into the right side; mild inguinal adenopathy was 
noted. 

After a May 1986 bone scan, the impression was interval 
decrease in bilateral tibial stress reactions.  

In July 1986, the veteran was seen for a complaint of a boil 
in the area of the inner right thigh of four days' duration.  
A 5-millimeter nonfluctuating mass was found.

In August 1986, the veteran was seen for a complaint of back 
pain of two weeks' duration.  He stated that the pain started 
in the lower back and moved to the upper back.  Examination 
revealed normal range of motion and muscle mass.  The spine 
was nontender to palpation.  The pertinent assessment was 
muscle strain.  When he was seen in early September 1986 for 
a similar complaint, there was minimal paravertebral muscle 
tenderness of the back.  The rest of the examination was 
essentially negative.  The impression was mild paravertebral 
muscle spasm.  On follow-up two weeks later, the back pain 
had improved.  

In September 1986, the veteran was seen in an orthopedic 
clinic with a complaint of bilateral shin splints of 18 
months' duration.  The assessment was resolving stress 
reactions of both legs.  

On physical examination in October 1986, prior to separation 
from service, the spine, the lower extremities, the abdomen 
and viscera, and the genitourinary systems were clinically 
evaluated as normal.

A June 1987 VA examination report indicates that the veteran 
stated that he continued to have lower leg pain, sometimes 
involving the ankles and extending to the knees and the feet.  
He claimed that this occurred with standing for 30 minutes to 
an hour, or after running and jumping.  He also complained of 
some upper lumbar area pain since the leg problem, and back 
discomfort on lifting 50 pounds or more.  It was reported 
that he had used pain relief medication, but was not 
presently taking any medications.  He also stated that 
occasionally he had a lump in the groin area. 

On examination, there were no furuncles or abscesses.  The 
thoracic and lumbar curvatures were normal.  There was no 
spasm in either paravertebral area.  Range of motion was 
unlimited.  No neurological, sensory, or motor abnormality 
was reported.  Examination of the legs revealed no 
abnormality of the bony structures.  The feet and ankles were 
normal.  There was no limitation of motion, tenderness, 
swelling or increased heat.  An X-ray study revealed no 
definite bony abnormalities of the legs including the ankles 
and knees; the vertebral bodies and the disc spaces of the 
lumbar spine were unremarkable, and no spondylosis or 
spondylolistheisis was seen.  The pertinent diagnoses were 
history of bilateral leg disability and normal examination; 
no back disability found; and history compatible with 
recurrent abscesses in both axillae and groin areas.

Of record is a transcript of a personal hearing held at the 
RO in January 1988.  The veteran testified that he had been 
involved in a car accident in December 1987, and had hurt his 
back.

A December 1987 VA outpatient treatment report indicates that 
the veteran was seen for a complaint of back pain secondary 
to an auto accident.  

A January 1993 VA treatment record indicates that the veteran 
complained of low back pain on the left side.  There was good 
lower extremity strength and sensation.  Deep tendon reflexes 
were symmetrical.  The impression was low back pain.  

A December 1993 VA emergency room treatment record indicates 
that the veteran complained of low back pain, which he had 
intermittently since military discharge.  The impression was 
back pain.

A March 1994 treatment record indicates that the veteran 
complained of pain in his legs.  He denied swelling of the 
ankle, foot, or knee.  The impression was "usual exam."  

A June 1994 VA treatment record indicates that the veteran 
complained of low back pain.  There was no radiation of the 
pain.  There was no back spasm.  The impression was low back 
strain.

A May 1996 VA treatment record indicates that the veteran 
complained of pain in both knees.  He stated that he twisted 
his knee a couple of months prior.  He had pain in his knees 
for years.  On examination, there was some popping in the 
right knee on flexion and extension, and grinding of the left 
knee, which seemed to be related to the patella.  He had good 
range of motion bilaterally.  There was no calf tenderness, 
no edema, and no swelling.  

A February 2002 VA examination indicates that the veteran's 
file was examined.  The veteran complained of a swelling in 
the perineal area that was a recurrent problem, first 
occurring in 1985.  He never had any sort of surgical or 
drainage procedure.  He stated that had trouble with this 
once or twice a year, to occasionally three or four times a 
year.  Generally, it was approximately three weeks from when 
swelling first started until it resolved back to normal 
status.  He stated that he occasionally had a little soreness 
in the perineal area, and had a small "knot" in that area.  
The examiner could not get a history of purulent spontaneous 
or induced drainage.  The veteran stated that at the time 
when swelling occurred in the perineal area, he would have 
"knots" in the groin area.  The examiner stated that such a 
history was consistent with lymphadenitis.

On examination, there was no orifice in the skin or defect 
noted in the perineal area.  There was no drainage.  There 
was no tenderness in the area.  Soft tissues adjacent to the 
nodule seemed to be normal.  Similarly, inguinal areas did 
not have palpable adenopathy nor did the femoral areas.  
There was no evidence of drainage in either groin area.  The 
diagnosis was recurrent swelling of perineal area, by history 
but without evidence of abnormality at the time of 
examination.  There was no evidence that the veteran had a 
scrotal cyst at the time of examination.

A February 2002 VA examination of the veteran's back and legs 
indicates that the file was examined in detail.   The veteran 
stated that he had leg pain with a pain level at the maximum 
of 10 out of 10.  He had a variable amount of symptoms in his 
legs ranging from 7 to 8 to 10 out of 10.  Symptoms would 
develop if he were on his feet 30 minutes to an hour.  He 
described his pain in the distal one-third of the tibia, but 
also described it as running down the complete tibial crest.  
He reported popping in both knees.  He reported having back 
pain from 10 to 7 to 8.  He described it as occurring in his 
belt line in the middle, with radiation around the waist.  He 
avoided bending, if at all possible.  He noted having 
episodic stiffness.  He stated that he took muscle relaxants 
and used a massage pad for 30 minutes to an hour on his back.  

On examination, light palpation of the iliac crest caused the 
veteran to withdraw and complain of pain.  There was 70 
degrees forward flexion,  which brought his fingertips to 
within 7 inches of the floor.  At that point, he developed 
pain.  He had 35 degrees of side bending to the right and 
left.  That created pain in the midline of the back.  30 
degrees of extension also produced pain in the midline of the 
back, in the lumbar level ranging from L1-L5.  In 
demonstrating toe walking, the veteran crept across the floor 
slowly, stating that it created back pain, the same was true 
of heel walking.  There was no muscle weakness.  

In the sitting position, his knee reflexes responded 3+, and 
in the ankles 3+.  He had a healed diagonal laceration from 
childhood across the patellar tendon.  He stated that his 
anterior compartmental structures were tender to palpation; 
during examination with distraction, he did not withdraw.  
Sensory evaluation revealed no loss of sensation in the lower 
extremities.  Straight leg raising did not produce back or 
sciatic pain.  Heel-to-knee test did not provoke a specific 
response.  The veteran was able to flex his head, neck, and 
upper shoulders off the table and pointed to areas on his 
body while his heel was on his knee. 

Multiple films were obtained.  Full-length views of the tibia 
and fibula were obtained and revealed no pathological process 
with particular attention to the proximal posterior portion 
of the tibia, both right and left, which was the site of the 
original increased uptake of radioactive medium in 1986.   

Multiple views of the lumbosacral spine were obtained.  The 
lower interspace was totally dysplastic, and at that level, 
the veteran had a congenital variation on the left side.  L5 
was sacralized on the left only.  There was intracorporeal 
protrusion developing between L3 and L4.  

The diagnoses were by record, bilateral stress reaction, 
tibia, now resolved; low back pain; congenital variation, 
sacralization, left side L5-S1; recurrent mechanical low back 
strain secondary to above.  The examiner also noted that he 
was unable to find residuals of the low back pain, muscle 
strain, paravertebral muscle spasm noted in service.   It was 
the examiner's opinion that the mechanical muscle strain the 
veteran experienced on a day-to-day basis was due to the 
partial sacralization and establishment of a pseudoarthrosis 
on the left side between L5-S1.  In the examiner's opinion, 
there were no current residuals of the shin splints noted in 
service.  

The examiner noted that shin splints usually would clear once 
the repeated mechanical stress was relieved from the tibia.  
It was noted that if the veteran had long-lasting effects 
from in-service shin splints, then some skeletal 
manifestation should have been seen on common X-rays.  In the 
examiner's opinion, it was not likely that the veteran's 
current back disorder was a result of back symptoms in 
service.  It was noted that if a back disorder were present 
in service, there would be more evidence of a continual 
persistent and consistent symptom pattern, and the need for 
continual progressive treatment.  The examiner stated that 
the veteran's current leg symptoms were not the result of the 
stress reaction or shin splints exhibited in service.  The 
examiner also stated that he was unable to establish 
residuals of a vehicle accident, and the history related by 
the veteran implied that he had no specific musculoskeletal 
area on injury, and any required treatment was minimal.

A February 2002 VA X-ray exam of the legs indicated that 
visualized bony structures in the region of both legs 
appeared unremarkable.  The impression was normal 
radiographic exam of both legs.  

A February 2002 VA X-ray exam of the spine indicated that 
partial sacralization of L5 was noted.  The vertebral 
heights, the disc spaces, the pedicles, and the sacroiliac 
joints were otherwise unremarkable.  The alignment of the 
lumbar vertebrae appeared well preserved.  The impression was 
partial sacralization of L5, as described.

Analysis

Service connection may be granted for a disability resulting 
from a disease or injury, which was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

Service connection may be granted for any disease or 
disability that is diagnosed after discharge from service, 
when all of the evidence establishes that such disease or 
disability was incurred during service.  38 C.F.R. § 
3.303(d).

Service connection also may be granted when the evidence 
shows that the veteran developed a chronic disease during 
service and manifests the same disease after service.  38 
C.F.R. § 3.303.  In such a case, the post-service condition 
will be service connected however remote from the time of 
service, unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that while a lay person is competent to testify as to facts 
within his own observation and recollection, such as visible 
symptoms, a lay party, such as the veteran, is not competent 
to provide probative evidence as to matters requiring 
expertise derived 
from specialized medical education, training or experience, 
such as matters relating to a diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

a)  Bilateral Leg Disorder

The service medical records show that the veteran was treated 
for shin splints on several occasions.  However, at the time 
of the separation examination no pertinent abnormality was 
reported.  Additionally, when examined by the VA in June 1987 
no pathological findings were reported and the examination 
was described as normal.  

Subsequently the veteran was seen for pain in his legs.  
However, a VA examiner in February 2002 indicated that there 
were no current residuals of the shin splints noted in 
service.  There is no medical evidence of record, which 
contradicts this opinion.  Thus the Board finds that the in 
service shin splints were acute and transitory in nature.  
There is no current disability involving the legs, which is 
related to service.  Accordingly, service connection is not 
warranted

The evidence is not equipoise as to warrant the application 
of the benefit of the doubt rule.  38 C.F.R. § 3.102 (2004).

b)  Low Back Disorder

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation. 38 
C.F.R. § 3.303(c) (2004).

The VA General Counsel in a precedent opinion indicated that 
there is a distinction under the law between a congenital or 
developmental "disease" and a congenital "defect" for service 
connection purposes in that congenital diseases may be 
recognized as service connected if the evidence as a whole 
shows aggravation in service within the meaning of VA 
regulations. A congenital or developmental "defect," on the 
other hand, because of 38 C.F.R. § 3.303(c), is not service 
connectable in its own right though service connection may be 
granted for additional disability due to disease or injury 
superimposed upon such defect during service. VAOPGCPREC 82- 
90.

The service medical records show that the veteran was seen on 
several occasions for back complaints.  However, at the time 
of the separation examination no abnormality of the back was 
reported.  Additionally, the June 1987 VA examination, found 
no abnormality of the back.

The February 2002 VA examination showed the presence of 
sacralization, left side, L5-S1, which is a congenital 
defect.  As previously set forth, a congenital defect is not 
a disability for which service connection may be granted.  
However, service connection may be granted for superimposed 
pathology.  In this regard the VA examiner in February 2002 
determined that the veteran's current mechanical low back 
strain was caused by the congenital defect.  Additionally, 
the examiner stated it was not likely that the veteran's 
current back disorder was a result of back symptoms in 
service.  There medical evidence of record does not 
contradict this opinion.  There is no medical evidence of 
record, which relates any current acquired back disorder to 
service

Accordingly service connection for a low back disorder is not 
warranted.  The evidence is not equipoise as to warrant 
application of the benefit of the doubt doctrine. 38 C.F.R. § 
3.102 (2004).

c)  Groin Abscess

The service medical records show that the veteran was seen 
for a sebaceous cyst and a mass in the groin area.  However, 
at the time of the separation examination no abnormality was 
reported.  Additionally the June 1987 VA examination showed 
no furuncles or abscesses.  Likewise the February 2002 VA 
examination found no abnormality in the groin area.

The most recent examination does not confirm the presence of 
a current groin abscess or disability.  Service connection 
cannot be granted for a disability that is not currently 
manifested; see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
The Board must therefore conclude that the preponderance of 
the evidence is against the veteran's claim for service 
connection for a groin abscess.

2.  Entitlement to service connection for PTSD.

Factual Background

The service medical records reflect no finding diagnostic of 
PTSD.  The service administrative records show that the 
veteran was stationed at Ft. sill from January to May 1985.

In October 1997, the veteran submitted evidence concerning 
various traumatic incidents during service.  Of note is his 
claim that in service in March 1985, at Fort Sill, Oklahoma, 
he was out in the woods playing war games when one of his 
fellow privates slipped off a hill and into a lake, where he 
drowned.  

A December 1997 VA PTSD evaluation clinic report indicates 
that the veteran related a history of at least three self-
related traumatic experiences during his service in the 
military.  The veteran reported having intrusive imagery, 
nightmares, and insomnia.  He was also irritable, had 
increased vigilance, startle response, decreased emotional 
variation, avoidance of reminders, physiological responses to 
reminders, poor concentration, and social isolation.  The 
diagnosis was PTSD, panic disorder with mild to moderate 
agoraphobia, with a GAF of 50 to 55.

Treatment notes from March to May 1998 indicate that the 
veteran was treated at the Little Rock VA PTSD clinic. 

In May 1999, the veteran's representative submitted a 
statement from a newspaper in which it was noted that there 
was a drowning death at Fort Sill in April 1985.

A January 2002 VA examination indicates that the veteran 
reported having nightmares and problems sleeping.  One of the 
stressors reported was the soldier who drowned at Ft. Sill in 
March or April 1985.  He reported four or five nightmares a 
week.  The nightmares generally involved people getting hurt 
in various sorts of accidents, in particular, the death of a 
man at Fort Sill who, during war games, fell into a ravine, 
and was found floating in water.  He reported having numerous 
intrusive thoughts.  He indicated that he was easily startled 
by loud noises, he was uncomfortable in crowds, and avoided 
watching violent movies.

On examination, the veteran was casually groomed and made 
little eye contact.  He displayed considerable anxiety and 
dysphoria.  His speech was mildly dysfluent at times.  His 
predominant moods were ones of anxiety and depression, and 
his affect was appropriate to content.  His thought processes 
and associations were logical and tight, and no loosening of 
associations was noted, nor was any confusion.  No gross 
impairment in memory was observed, and the veteran was 
oriented in all spheres.  He reported auditory and visual 
hallucinations by history.  No delusional material was noted.  
The veteran's insight was adequate, as was his judgment.  He 
reported suicidal and homicidal ideation by history.  The 
examiner found him to be competent for VA purposes.  The 
impression was chronic PTSD, with a GAF of 43.  The examiner 
noted that there appeared to be a nexus between the stressors 
the veteran reported and the symptoms he reported.

Analysis

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred. If the evidence establishes that the 
veteran engaged in combat with the enemy and that the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2003).

In this case the veteran is not clamming that he was involved 
in combat. The veteran submitted statements claiming to have 
witnessed the drowning death of a fellow serviceman at Fort 
Sill, Oklahoma, in March 1985.  In May 1999, the veteran's 
representative submitted a statement from a newspaper in 
which it was noted that there was a drowning death at Fort 
Sill in April 1985.  With the benefit of the doubt in the 
veteran's favor the Board is satisfied that this stressor is 
verified.  The January 2002 VA examination diagnosed chronic 
PTSD.  The examination shows that one of the primary 
stressors on which the diagnosis was based was this drowning 
incident.   

In light of both the veteran's PTSD diagnosis and the 
confirmed stressor, the Board finds that service connection 
for PTSD is warranted.  


ORDER

Entitlement to service connection for a bilateral leg 
disability is denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for groin abscess is 
denied.

Service connection for PTSD is granted.



	                        
____________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


